Case 2:20-cv-00356 Document 2 Filed 05/21/20 Page 1 of 8 PageID  #: 4
                                                          2:20-cv-00356
Case 2:20-cv-00356 Document 2 Filed 05/21/20 Page 2 of 8 PageID #: 5
Case 2:20-cv-00356 Document 2 Filed 05/21/20 Page 3 of 8 PageID #: 6
Case 2:20-cv-00356 Document 2 Filed 05/21/20 Page 4 of 8 PageID #: 7
Case 2:20-cv-00356 Document 2 Filed 05/21/20 Page 5 of 8 PageID #: 8
Case 2:20-cv-00356 Document 2 Filed 05/21/20 Page 6 of 8 PageID #: 9
Case 2:20-cv-00356 Document 2 Filed 05/21/20 Page 7 of 8 PageID #: 10
Case 2:20-cv-00356 Document 2 Filed 05/21/20 Page 8 of 8 PageID #: 11
